PROPOSED EXAMINER’S AMENDMENTS
The examiner proposes the following claim amendments in order to place the instant application in condition for allowance. The examiner clarifies that the proposed examiner’s amendments are currently being suggested by the examiner, and have not yet been agreed to by applicant. The examiner has chosen to present the proposed examiner’s amendments in writing, rather than by telephone because the proposed examiner’s amendments are complex, and also to be able to provide a detailed explanation as to why the proposed examiner’s amendments are necessary.
As an initial matter, the examiner proposes rejoining non-elected species claims.

X) Claim 33 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 34 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 35 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 36 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 37 – the examiner proposes allowing this claim without an additional amendment.

X) The examiner proposes amending claim 38 in the following manner:
Claim 38 (Proposed Amendment): The nanoparticle of claim 37, wherein the anionic more polar region comprises a polymer selected from the group consisting of poly(acrylic acid) (PAA), hyaluronic acid, poly(glutamic acid), poly(aspartic acid), [[ ]] and combinations thereof.

X) Claim 39 – the examiner proposes allowing this claim without an additional amendment.

X) The examiner proposes amending claim 40 in the following manner:
Claim 40 (Proposed Amendment): The nanoparticle of claim 39, wherein the cationic more polar region comprises a polymer selected from the group consisting of chitosan, [[ ]] polyethylene-imines, [[ ]] and combinations thereof.
The examiner clarifies that the reason that the proposed subject matter is suggested to be cancelled is because, as best understood by the examiner, histadine lipids, histamines, and spermadines are not actually polymers. As such, the examiner proposes limiting this claim to cationic more polar blocks that are actually polymers.

X) Claim 41 has already been cancelled.

X) Claim 42 – the examiner proposes allowing this claim without an additional amendment.

X) The examiner proposes cancelling claim 43 without prejudice or disclaimer. The reason the examiner proposes cancelling claim 43 is because the block copolymer PAA-b-PEG does not recite the hydrophobic blocks required by claim 33, upon which claim 43 depends. As such, claim 43 would be subject to rejections under 35 U.S.C. 112(b) or 112(d) were it not to be cancelled.

X) Claim 44 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 45 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 46 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 47 – the examiner proposes allowing this claim without an additional amendment.


X) Claim 48 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 49 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 50 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 51 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 52 – the examiner proposes allowing this claim without an additional amendment. The examiner notes here that a Markush group comprising both a broader and a narrower claim limitation in the alternative is acceptable; see MPEP 2173.05(h)(I), last paragraph.

X) Claim 53 – the examiner proposes allowing this claim without an additional amendment.



X) Claim 54 – the examiner proposes allowing this claim without an additional amendment. The examiner notes here that a Markush group comprising both a broader and a narrower claim limitation in the alternative is acceptable; see MPEP 2173.05(h)(I), last paragraph.

X) The examiner proposes amending claim 55 in the following manner:
Claim 55 (Proposed Amendment): The nanoparticle of claim 33, wherein the crosslinking agent is chromium (III) acetate [[ ]] .

X) Claim 56 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 57 – the examiner proposes allowing this claim without an additional amendment.

X) The examiner proposes amending claim 58 in the following manner:
Claim 58 (Proposed Amendment): The nanoparticle of claim [[ ]] 57, wherein the crosslinking agent is selected from the group consisting of polycitric acid, polyacrylic acid, polyaspartic acid, and polyglutamic acid.
The examiner clarifies that the reason for the proposed examiner’s amendment here is because the recited crosslinking agents, which are anionic, would only a more polar region in the core wherein said region is cationic. See page 5, paragraph 0016 of the instant specification as filed.

X) Claim 59 – the examiner proposes allowing this claim without an additional amendment.

X) The examiner proposes amending claim 60 in the following manner:
Claim 60 (Proposed Amendment): The nanoparticle of claim 34, wherein the amphiphilic polymer is selected from the group consisting of [[ ]] a triblock copolymer, and a multiblock copolymer.
The examiner clarifies that the reason for the proposed examiner’s amendment here is the following. As best understood by the examiner, the structure of claim 34 requires a block copolymer with at least three blocks. This is because there is a first block which is more polar and is the core, a second block which is less polar and is the inner region of the shell, and a third block which is more polar and is the outer region of the shell. As such, block copolymers with less than three blocks are suggested by the examiner to be cancelled from the claim in order to overcome issues under 35 U.S.C. 112(b) or 112(d). The examiner notes that the term “multiblock” would appear to refer to more than three blocks; see page 20 paragraph 0056 of the instant specification.

X) The examiner proposes amending claim 61 in the following manner:
Claim 61 (Proposed Amendment): The nanoparticle of claim [[ ]] 33, wherein the amphiphilic polymer is selected from the group consisting of [[ ]] poly(lactic acid)-block-poly(ethylene glycol) (PLA-b-PEG), poly(caprolactone)-block-poly(ethylene glycol) (PCL-b-PEG), and poly(lactic-co-glycolic acid)-block-poly(ethylene glycol) (PLGA-b-PEG) [[ ]] .
The examiner clarifies that the reason for the proposed examiner’s amendment here is the following. First, this claim ultimately depends upon claim 33, which limits the less polar region of the copolymer to those recited by the claim. As such, the examiner has proposed cancelling claims with a less polar region different from what is recited by claim 33 in order to avoid a rejection under 35 U.S.C. 112(b) or 112(d). The examiner also has proposed changing the dependency to claim 33 rather than claim 34; this is because a triblock copolymer is needed in order to achieve the structure of claim 34 with its three regions, while the copolymers of claim 61 are all diblock copolymers.

X) Claim 62 – the examiner proposes allowing this claim without an additional amendment.

X) Claim 63 – the examiner proposes allowing this claim without an additional amendment.



Close Prior Art – No Rejection
The examiner has set forth close prior art references below, and has explained why no rejection has been written over these references.
The examiner conducted a Google Scholar search for the phrase “crosslinked polyacrylic acid block copolymer nanoparticle.” The examiner notes that this search yielded prior art mostly about shell crosslinked nanoparticles with block copolymers comprising 
a) polyacrylic acid in the shell and a more hydrophobic block in the core, as well as 
b) nanoparticles with an inorganic core such as a gold nanoparticle. 
Both of these compositions set forth above differ from the claimed invention in that they do not teach the more hydrophilic block of the block copolymer in the core and the more hydrophobic block in the shell.
A prior art reference found using the above-described search strategy includes Qi et al. (Journal of the American Chemical Society, Vol. 126, 2004, pages 6599-6607), which was cited previously in the prosecution history of the instant application. This reference teaches shell-crosslinked micelles comprising a hydrophobic core and hydrophilic shell, see page 6599, left column of Qi. This differs from the instantly claimed invention, in which the core is required to be more polar (i.e. hydrophilic) and the shell is required to be less polar (i.e. hydrophobic). In addition, Qi teaches that the shell is crosslinked, whereas the instant claims require that the core is crosslinked.
The examiner has drawn the following diagram below to best explain the differences between the prior art, such as the Qi reference, and the instantly claimed 

    PNG
    media_image1.png
    817
    1266
    media_image1.png
    Greyscale

Another reference found using such a search strategy is Kim et al. (Langmuir, Vol. 23, 2007, pages 2198-2202), which has been previously cited in the prosecution history of the instant application. Kim teaches a composition comprising an inorganic particle surrounded by a copolymer of polystyrene and polyacrylic acid. See Kim, page 2198, title and abstract, and page 2199, Scheme 1, reproduced below.

    PNG
    media_image2.png
    364
    1332
    media_image2.png
    Greyscale


Additionally, in an inventor name search, the examiner found York et al. (WO 2013/023003 A1), which has been previously cited in the prosecution history of the instant application. York et al. (hereafter referred to as York) is drawn to amphiphilic polymer stabilized nanoparticles, as of York, title and abstract. However, the core in the nanoparticle of York appears to be hydrophobic, as of York, page 4 paragraph 0013 and page 2 paragraph 005. As such, York is deficient in the same manner that Qi is deficient.
 The following is the examiner’s explanation as to why nanoparticles with a hydrophilic shell and hydrophobic core are common in the art, whereas the reverse is much less common in the art:
A nanoparticle with a less polar (i.e. hydrophobic) core and more polar (i.e. hydrophilic) shell is useful for encapsulating drugs that are not ordinarily soluble in water in the nonpolar core. The polar shell of such a particle is useful for rendering such particles to be dispersible in aqueous solution due to hydrogen bonding interaction between the polar shell and water. The non-polar core is useful for encapsulating hydrophobic drugs in the core. This type of nanoparticle is useful for increasing the bioavailability of normally water-insoluble drugs. Such a nanoparticle, when administered to the body of a living organism such as a human body, allows said drugs to travel around the aqueous environment of the bloodstream. This would not have 
In contrast, none of the advantages described in the above paragraph would appear to have been applicable to the claimed composition which has a polar core and non-polar shell. In fact, particles with a polar core and non-polar shell, as is the case with the instantly claimed particles, appear to have disadvantages that make them relatively unsuitable for many drug delivery applications. For example, the non-polar shell would not disperse well in aqueous solutions because the non-polar shell cannot engage in hydrogen bonding with water molecules. This would render a composition comprising nanoparticles with a non-polar shell unsuitable for intravenous administration or travel through the bloodstream. This is because said non-polar shell particles would likely coagulate in blood and potentially block blood flow. This is at least because, in view of the principle of like-dissolves-like, a non-polar shell particle would have more preferentially interacted with another non-polar shell particle than with a water molecule which is polar. These interactions would likely have caused such non-polar shell particles to have combined with each other and to have formed a large mass of many particles stuck together. If such a mass were to have formed in the bloodstream and were sufficiently large, it could have blocked blood flow.
Additionally, the examiner notes that hydrophobic drugs are generally more in need of drug delivery vehicles than hydrophilic drugs. This is because hydrophilic drugs, being soluble in water and aqueous bodily fluids, can be administered without a vehicle at all, whereas hydrophobic drugs often need a vehicle to keep them dispersed in bodily fluids. In the case of core-shell nanoparticles, as encapsulated drugs are generally in 
As such, the structure of the claimed particle would have been unsuitable for many common drug delivery applications. For this reason, the examiner has not rejected the instant claims over prior art teaching a hydrophobic core and a hydrophilic shell.
As an additional relevant reference, the examiner cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362), which has been previously cited in the prosecution history of the instant application. Colombani et al. (hereafter referred to as Colombani) is drawn to micelles of Poly(n-butyl acrylate)-block-poly(acrylic acid) diblock copolymers in aqueous solution, as of Colombani, page 4351, title and abstract. However, these micelles have a hydrophobic core, as of Colombani, page 4351, abstract. This would appear to indicate that poly(n-butyl acrylate) makes up the core, and poly(Acrylic acid) makes up the shell (the shell is also referred to as the corona). Also see Colombani, page 4353, left column, paragraph below equation “(6)”, which clarifies that “PnBA” (poly-(n-butyl)acrylate) is in the core. This differs from the claimed invention, which requires that the more polar region be in the core. There would have been no motivation for the skilled artisan to have modified Colombani to have made a micelle with the polyacrylic acid in the core instead of the poly(n-butyl acrylate) in the core, and there would have been no reasonable expectation that the skilled artisan could have successfully modified the micelle of Colombani in that manner. Additionally, 
The examiner also cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4338-4350) and Eghbali et al. (Langmuir, Vol. 22, 2006, pages 4766-4776), both have which have been previously cited in the prosecution history of the instant application. These references have similar teachings to that of Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362). However, these references are deficient in a similar manner; namely, that they teach that the hydrophobic block forms the core, while the claimed invention requires that the more polar region (i.e. hydrophilic block) forms the core. See Colombani, page 4345, left column, second to last paragraph and Eghbali, page 4768, left column, figure 1, reproduced below.

    PNG
    media_image3.png
    520
    496
    media_image3.png
    Greyscale

As such, no prior art has been written over this Colombani reference as well.
Also as relevant prior art, the examiner cites Kohen (“Characterization of Polystyrene-block-poly(acrylic acid) Micelles”, Thesis, Massachusetts Institute of Technology, 2005, pages 1-38), which was cited in the previous office action. Kohen is drawn to a polystyrene-block-poly(acrylic acid) copolymer in the form of a reverse micelle with poly(acrylic acid) in the core and polystyrene in the shell (referred to as a corona in Kohen). See Kohen, page 1, title, page 2, abstract, and page 6, figure 1, reproduced below.

    PNG
    media_image4.png
    541
    1174
    media_image4.png
    Greyscale

Nevertheless, Kohen differs from the instantly claimed invention because Kohen does not teach that the less polar region of the linear copolymer is one of the recited polymers of poly(n-butyl acrylate) (PBA), poly(lactic acid) (PLA), poly(caprolactone) (PCL), or poly(lactic-co-glycolic acid) (PLGA). There would have been no motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen. Furthermore, even if, purely en arguendo, there were motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen, there would have been no reasonable expectation that the particle thus formed would have successfully incorporated the more polar region of the copolymer in the core and the less polar region of the copolymer, as opposed to the more common alternative of incorporating the less polar region in the core and the more polar region in the shell.
Additionally, the examiner notes that Kohen teaches the following, as of page 35, first paragraph, reproduced below.



The above-reproduced paragraph would appear to indicate that even for the particular species of polystyrene-block-polyacrylic acid of Kohen, there is still a fairly low predictability that the less polar region (polystyrene) is the shell and the more polar region (polyacrylic acid) is the core. This would further appear to support the examiner’s position that there would have been no reasonable expectation that, had PBA, PLA, PCL, or PLGA been substituted in place of polystyrene, that there would have been an expectation that a particle with a more polar core and less polar shell would have formed with a reasonable expectation of success.
As an additional reference that was not previously cited, the examiner cites Talelli et al. (Nano Today, Vol. 10, 2015, pages 93-117). While Talelli et al. (hereafter referred to as Talelli) was published too late to be prior art, even if, purely en arguendo, Talelli were published prior to the effective filing date, it would still not render the instantly claimed invention anticipated or obvious for at least the following reasons. Talelli is drawn to core-crosslinked polymeric micelles, as of Talelli, page 93, title and abstract. Talelli is drawn to polymer micelles made of amphiphilic block copolymers, as of Talelli, page 94, right column, bottom paragraph; also see pages 97-98 of Talelli. Nevertheless, the micelles of Talelli have a hydrophobic core and a hydrophilic shell, as of Talelli, page 94, right column, bottom paragraph, as well as the color version of figure 4 of Talelli on page 100, which is reproduced in part below.

    PNG
    media_image5.png
    414
    411
    media_image5.png
    Greyscale

 This differs from the instantly claimed composition, which requires that the core comprise the more polar (i.e. hydrophilic) region of the copolymer and that the shell comprise the less polar (i.e. hydrophobic) region of the copolymer. There would have been no motivation for the skilled artisan to have modified Talelli such that the core would have been hydrophilic and the shell would have been hydrophobic. The examiner notes that the Talelli reference was found during a search by the examiner for core crosslinked micelles, and other references found during such a search seemed to be deficient in a manner similar to Talelli’s deficiencies.
The examiner also cites Baker et al. (US 2009/0325292 A1). Baker teaches core-crosslinked micelles in paragraph 0080. However, Baker appears to teach a particle with a hydrophobic interior and a hydrophilic exterior, as of paragraph 0019. This differs 
Also as relevant, the examiner cites Kitano et al. (US 2011/0236686 A1). Kitano et al. (hereafter referred to as Kitano) is drawn to highly crosslinked nanoparticles, as of Kitano, title and abstract. In said nanoparticles, the core is made from a mono-vinyl aromatic core species cross-linked with a cross-linking agent, as of Kitano, paragraph 0006. Kitano teaches a shell in paragraph 0051-0064. Nevertheless, Kitano differs from the instantly claimed invention for at least the following reasons. 
First, Kitano does not appear to teach a water soluble agent in the core, at least because Kitano does not appear to be drawn to drug delivery. In contrast, Kitano appears to be drawn to electronic displays, as of paragraph 0017. 
Second, Kitano does not appear to teach PBA, PLA, PCL, or PLGA, as required by instant claim 33, nor does Kitano teach tobramycin, as required by instant claim 63. 
Third, Kitano teaches that the shell is grafted onto the core, as of Kitano, paragraph 0052. The skilled artisan would not necessarily understood the graft copolymer of Kitano to have been a linear copolymer. 
Fourth, the core of Kitano is made from various polymer such as polystyrene or derivatives of polystyrene, as of Kitano, paragraph 0036. These polymers are mostly non-polar polymers. 
As such, there would have been no motivation for the skilled artisan to have made a composition in which the core is the more polar region and the shell the less polar region.


Terminal Disclaimer
The terminal disclaimer filed on 8 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/064,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Less than all of the claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612